OFFICE          OF THE ATTORNEY    GENERAL        OF TEXAS
                                 AUSTIN




Honorable Re      tbonrath;.
                  A.


County Auaitor
Cooke Uouaty
Galnesrille,   Tsms




                                                      ee-a reoolred aad oare-
fully ooasidered by                                    quote fron your re-
gusat as followat
                                                     Offloe OS Cooke
                                                fees were plaoed to
     the oredit        o
                                              hould be Oredited to



                               ula not find .a statute         whloh def-
                                ~0p0r    ma     t0   r008ire    the areait

                      s have arison that appear to make
                   that some ohsage be made ia the msr
     of handling r8OdptS   iron these souroes, sad on this
     sOCWWi I desire an opinion as to whether BtfXIO&-
     rapher tees pad trial feea whsa aollooted should be
     Pl%d    to the oredlt or the General Fund or to the
     Qffloer SaLoqr Fund. should your opinion hold that
     these foes below to the Offioers Salary Fuad, thea
                                                                       555


Honorable RI A, L?oRZrath, Page 2


        should they be listed as ‘Trial’ fees, *Steaogra-
        phers’ foes, or as oftioial  fees of the Judge or
        Justloe of the Poaos in whose Court suoh fees
        origian to?
              0. . . . n

           It la oux opinion that trial i’ees oollooted under
Artlole     1074, Vernon’s
                        Annotated Texas Coda of Criminal Pro-
0t3awe, should be placed in the general runa of the oounty,
if not othamlse appropriated by the oomisslonere*      oourt,
See opinions No, O-3975 and O-3435 of this department, 0opies
of wbioh are asolosad.
              Article   2075, Vernon’s Annotated Texae Clvii   Stat-
utes,     provides:
               *The olerks or all oourte having offiolal   rs-
        porters shall tax as ooats in eaoh oivil oasa where
        ~JI answer is filed,  exoept suits to o0lls0t delln-
        quent taxes, a stanographerts fee ot three dollars,
        whioh shall be paid as other ooste in the oass
        and paid by said olark, when oolleotsd,     into the
        ;g;ral    runas or the oounty in ~vnhiohsaid 00~1%
              .”
          It is our opinion that stenographerfa fees under
-*tiole 2075, supra, when oolleoted by the olerk, should be
iaid by the 010rk Lnt0 the general funa of the oatnty ln
ahhh the oourt sits.
                                              Vary truly   yours




                                                     %A. J. Fanning
                                                          Assie tant